Pish, P. J.
The judge of the superior court did not err in refusing, on the petition of the trustee in bankruptcy of the mortgagor for such relief, to enjoin the sheriff from proceeding to sell the mortgaged property in his possession by virtue of a levy under the mortgage fi. fa., and in not ordering him to deliver such property to the trustee, the mortgage having been executed more than four months prior to the petition in bankruptcy, there being no question raised as to the validity of the mortgage or the debt it was given to secure, the debt not having been proved in bankruptcy,, and the trustee not offering to pay the same. See Reed v. Equitable Trust Co., 115 Ga. 780, and cit; Merry v. Jones, 119 Ga. 643; Heath v. Scheffer, 2 Am. B. R. 98; In re Gerdes, 4 Id. 346; Carling v. Seymore Lumber Co., 8 Id. 29; Eyster v. Gaff, 91 U. S. 521; Railroad Company v. Gomila, 132 U. S. 478.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent..

Slaton & Phillips, W. H. Gurr, and J. G. Parks, for plaintiff.
R. R. Marlin, H.\ A. Wilkinson, and Smith, Hammond & Smith, for defendants.